Title: To John Adams from John Bondfield, 30 June 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 30 June 1780
     
     The loss of Charles Town engages me to lay before you the following Circumstance, Mr. Gillon at his arrival in France finding the greatest part of the Fund sent by the State for his Use taken by the Enemy, in virtue of the power given to take up Money on the Guarantee of the State after sundry efforts in different parts came to Bordeaux and laid open to me his Situation. Disireous to render my Services Useful to the States Unitedly or Seperately I applied to Capital House in this City and obtaind a Loan of Four hundred Thousand Livres reimbursable this Fall and the beginning of next year. This being settled he set out for Prussia intending to equip at Stettin and took Bills to the amount above given him by the House on the Kings Banker at Berlin. Not finding at Stettin to correspond with his views he went to Amsterdam taking with him a fresh Credit from the Banker at Berlin on Amsterdam. He has there bought two Capital Ships which are near ready carrying Twenty eight, Thirty Six pounders on One Deck he writes me two of the finest Vessels he ever saw.
     The purport of this detail is by the Loss of Charles Town that State aparently will be unable to comply with the Conditions enterd into by Mr. Gillon. And the Governor Council and Governing powers being all involved in this event, the Guarantee thereby becomes doubtful at least from many Considerations. These Ships are yet in Port. Under the present circumstances permit me to state to you the following plan, supposing Mr. Gillon consenting.
     1. That the Ambassador or Ambassadors from the United States take these Ships for the Service of the States.
     2. That the Sums advanct for the outfits of these ships in virtue of their Contract with Mr. Gillon be reimburst to them conformable to the Conditions of the Loan.
     The loss of the Boston, Providence, &c. before Charles Town makes an Acquitsion of the above Nature indispensable if means admit.
     I expect to hear from M. Gillon to morrow but I know no other than the above plan unless they sell the Ships to some foreign State.
     
     I do not write this as an Official Letter it is to yourself for your private digesting praying your advice I shall not write the Docter on the Subject as the transaction was executed independant of Mr. De Chamont the proposal above may possibly be not approved.
     
      With respect I am Sr Your very hhb Servt.
      John Bondfield
     
    